Citation Nr: 0512251	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-12 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether an August 20, 1946, rating action, which reduced 
the prestabilization rating for the service-connected 
residuals of a gunshot wound to the right ankle, from 50 
percent to 40 percent effective from October 14, 1946, should 
be reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether an August 12, 1959, rating action, which awarded 
separate evaluations for the service-connected right ankle 
disability (including 20 percent for traumatic arthritis and 
20 percent for residuals of a shell fragment wound) effective 
from July 7, 1959, should be reversed on the grounds of CUE.

3.  Entitlement to an effective date earlier than May 20, 
2002, for the grant of a 30 percent rating for degenerative 
arthritis of the left knee.

4.  Entitlement to an effective date earlier than May 20, 
2002, for the grant of a 20 percent rating for degenerative 
joint disease of the low back.

5.  Entitlement to an effective date earlier than May 20, 
2002, for the grant of a total disability rating based on 
individual unemployability.
REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active military duty from June 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In January 2004, the veteran presented testimony before a 
Veterans Law Judge at a personal hearing at the RO.  The tape 
of the personal hearing was found to be inaudible, and a 
written transcript of the hearing could not be made.  In July 
2004, the Board remanded the case to allow the veteran the 
opportunity to have another hearing.  Such a hearing was held 
before the undersigned acting Veterans Law Judge in February 
2005.  

The issue of entitlement to an earlier effective date for a 
total disability rating based on individual unemployability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The decision of August 20, 1946, which reduced the 
prestabilization rating for the veteran's service-connected 
residuals of a gunshot wound to the right ankle, from 50 
percent to 40 percent effective from October 14, 1946, was 
based on the correct facts as they were known at that time, 
and was in accordance with the existing law and regulations.

2.  The decision of August 12, 1959, which awarded separate 
evaluations for the service-connected right ankle disability 
(including 20 percent for traumatic arthritis and 20 percent 
for residuals of a shell fragment wound) effective from July 
7, 1959, was based on the correct facts as they were known at 
that time, and was in accordance with the existing law and 
regulations.

3.  The veteran raised a claim for compensation for arthritis 
of the left knee on April 16, 1998, and he has continuously 
pursued that claim since that date. 

4.  The degenerative arthritis of the left knee was not 
productive of instability or limitation of motion during the 
period from April 16, 1998 to April 16, 2002.

5.  The left knee disorder resulted in limitation of 
extension of 10 degrees as of April 16, 2002, with 
significant additional restriction due to pain.  

6.  In a decision of March 2001, the RO granted service 
connection for degenerative joint disease of the low back and 
assigned an effective date of June 22, 1999.  The veteran 
filed a notice of disagreement with the 10 percent rating in 
a letter received in April 2001, and he has continuously 
pursued that claim since that date.

7.  The degenerative joint disease of the low back has been 
productive of moderate limitation of motion since June 22, 
1999.



CONCLUSIONS OF LAW

1.  The decision of August 20, 1946, which reduced the 
prestabilization evaluation for the service-connected 
residuals of a gunshot wound to the right ankle, from 50 
percent to 40 percent effective from October 14, 1946, does 
not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2004).

2.  The decision of August 12, 1959, which awarded separate 
evaluations for the service-connected right ankle disability 
(including 20 percent for traumatic arthritis and 20 percent 
for residuals of a shell fragment wound) effective from July 
7, 1959, does not contain clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2004).

3.  The requirements for an effective date of April 16, 2002, 
but no earlier, for the grant of a 30 percent rating for 
degenerative arthritis of the left knee are met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

4.  The requirements for an effective date of June 22, 1999 
for the grant of a 20 percent rating for degenerative joint 
disease of the low back are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the VCAA is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).

With respect to the claims for earlier effective dates, in 
this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC) supplemental statements of the 
case (SSOCs) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claims, and complied with the VA's notification requirements.  
A letter from the RO dated in June 2003 specifically 
discussed the criteria for establishing entitlement to an 
earlier effective and/or establishing clear and unmistakable 
error.  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding his claims for benefits.  However, the original RO 
decision on the issue on appeal was entered before the 
enactment of VCAA.  Obviously, VA could not have informed the 
appellant of law that did not yet exist.  Moreover, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini II.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case the letter dated in 
June 2003 specifically described the evidence needed to 
substantiate the claim and stated that "We are giving you 
the opportunity to furnish any additional evidence, not 
listed above, to support your claims."  The RO also advised 
the veteran to "Send the information describing the 
additional evidence or the evidence itself to the address at 
the top of this letter."  Therefore, the Board finds that 
the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has had a personal 
hearing.  His treatment records have been obtained, and he 
has been afforded VA examinations.  The Board is unaware of 
any additional relevant evidence that is available.  The 
veteran has not identified any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The claims 
file contains all the medical evidence and procedural 
documentation necessary to assess the claims for earlier 
effective dates.  In addition, the CUE issues are to be 
decided based on the evidence of record at the time of the 
decisions.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



I.  Whether An August 20, 1946 Decision, Which Reduced The 
Prestabilization Evaluation For Service-Connected Residuals 
Of A Gunshot Wound To The
 Right Ankle, From 50 Percent To 40 Percent Effective From
 October 14, 1946, Should Be Reversed Based On CUE.

The veteran contends that there is clear and unmistakable 
error in a decision of August 20, 1946, which reduced the 
rating for the service-connected residuals of a gunshot wound 
to the right ankle, from 50 percent to 40 percent effective 
from October 14, 1946.  He argues that the decision was 
factually erroneous because his disability had not improved.  
The veteran's attorney has also argued that the rating 
reduction was not done in accordance with the laws and 
regulations regarding notification.  He asserts that the 
veteran was not notified of the proposed reduction and given 
an opportunity to contest the reduction.  He further states 
that the notice of the decision advised the veteran that the 
period for filing an appeal had already expired.  

The evidence which was of record at the time of the August 
20, 1946 rating decision which resulted in reduction of 
compensation included the veteran's service medical records 
which showed that he had sustained a shell fragment wound 
resulting in a diagnosis of limitation of motion, right 
ankle, 10 degrees loss of plantar flexion, complete 
restriction of inversion and eversion secondary to sub talus 
arthrodesis, Hammond GH on 17 Sep 45 necessitated by 
fracture, compound, comminuted, os calcis and cuboid, right.  

The veteran's original claim for disability compensation was 
received on January 15, 1946.  In a rating decision of 
February 1, 1946, the RO assigned a 50 percent disability 
rating "to provide a rating for a period of convalescence."  
No diagnostic code number was assigned.  In a letter dated 
February 12, 1946, the RO notified the veteran of the award 
and advised him "Your disability not having reached maximum 
improvement, the pension is awarded for this condition on a 
temporary basis and is subject to change upon medical 
examination which you will be requested to undergo at a 
future date."   The Board notes that this rating was 
pursuant to the VA 1933 Schedule for Rating Disabilities, 
Second Edition, Public Law 73-2 (Mar. 20, 1933), Extension 
no. 6 (May 27, 1942).  Extension 6 authorized a 50 percent 
rating for six months for recent, unhealed injuries that were 
less than totally disabling.  That provision was the 
precursor of 38 C.F.R. § 4.28 (Prestabilization rating from 
date of discharge from service).  

The Board notes that Extension No. 6, Note 1, provided that 
the rating was applicable for a definite period, 6 months 
from the date of discharge from the service, or 6 months from 
the date of claim filed within 3 months of date of discharge.  
It further provided that reduction or discontinuance prior to 
the expiration of 6 months will be subject to the provisions 
of R. & P. R-1009(E) but in no event will the ratings be 
extended beyond the periods cited above.  The Board observes 
that VA Rules and Procedures 1009(E) required that when 
discontinuance of the convalescent rating was warranted prior 
to the end of the designated 6 month period, the rating was 
to be extended for 60 days during which time the veteran 
would be notified of the proposed rating action and allowed 
the opportunity to submit evidence.

The veteran was subsequently afforded a VA examination in 
July 1946.  The report shows that the veteran stated that he 
was wounded in action by a shell fragment.  The missile 
entered the foot laterally and below the right ankle and came 
out on the medial side of the foot below the ankle.  There 
were two well-healed scars on the medial and lateral aspect 
of the foot.  Flexion and extension were normal, but there 
seemed to be an ankylosis that prevented even the slightest 
supination, eversion and inversion, probably an ankylosis of 
the os calcis and cuboid.  

Subsequently, in a rating decision of August 1946, the RO 
terminated the convalescence rating and assigned a 40 percent 
rating under Diagnostic Code 5270.  

Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of August 20, 1946, which 
reduced the prestabilization rating for the service-connected 
residuals of a gunshot wound to the right ankle, from 50 
percent to 40 percent effective from October 14, 1946, does 
not contain clear and unmistakable error.  The Board finds 
that there is no showing that the decision which reduced the 
rating for the veteran's service-connected residuals of a 
gunshot wound to the right ankle was not based on the correct 
facts as they were known at that time or was not in 
accordance with the existing law and regulations.  On the 
contrary, the rating decision shows that the RO considered 
the evidence that was of record at that time.  In this 
regard, the Board notes that the decision reflected that the 
existence of the last examination on July 11, 1946 was noted, 
and the same diagnoses that had been rendered in the VA 
examination were stated in the rating decision.   

Although the appellant disagrees with the conclusion reached 
by the RO that the disorder was not severe enough to warrant 
a rating higher than 40 percent, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).  Thus, any argument that the evidence was not 
fully developed does not constitute a basis for concluding 
that the decision that relied on that report contained clear 
and unmistakable error.  

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  With 
respect to the attorney's argument that the rating decision 
was not in accordance with provisions pertaining to the 
reduction of ratings, the Board notes that this is not the 
case because the previous rating of 50 percent was a 
prestabilization rating.  Prestabilization ratings are 
temporary in nature, as was specifically explained to the 
veteran in the letter dated in February 1946 when that rating 
was assigned.  The RO was not required to provide the veteran 
with notice of a proposed reduction of the prestabilization 
rating.  The 50 percent rating was in effect from January 10, 
1946, until October 14, 1946.  Thus, it was not reduced prior 
to the end of the 6-month period specified in Extension 6, 
and was not therefore subject to any notice requirements.  
Therefore, there was no clear and unmistakable error on that 
basis.  

The Board has also considered the contention that the post 
decision notice that was issued in August 1946 was defective 
as it advised the veteran "This action does not extend the 
appeal period of which you were previously advised.  Any 
appeal to be taken must be filed on or before February 12, 
1946."  Initially, the Board notes that failure to provide 
notice of a decision or appellate rights would not amount to 
clear and unmistakable error in the decision, but rather 
would have the effect of extending the appeal period.  The 
Board further finds that any error in notification of 
appellate rights was harmless error, as the veteran was 
subsequently afforded an opportunity to appeal the 40 percent 
rating, but did not do so.  In this regard, the Board notes 
that following a confirmed rating in May 1947, the RO advised 
the veteran that if he had substantial reason to believe that 
the decision was not in accordance with the law and the facts 
of his case, he could appeal to the Administrator of the VA 
at any time within a year of the date of the letter.  
Subsequently, in June 1947, the RO again notified the veteran 
that he could appeal if he was not satisfied.  An appeal form 
was provided for that purpose; however, he did not submit it.  
Thus, any failure to previously provide notice of appellate 
rights was cured.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
August 20, 1946, which terminated the prestabilization 50 
percent rating for the service-connected residuals of a 
gunshot wound to the right ankle and assigned a 40 percent 
rating effective from October 14, 1946.  Accordingly, the 
benefit sought on appeal is denied.

II.  Whether An August 12, 1959 Rating Action, Which Awarded 
Separate Evaluations For The Service-Connected Right Ankle 
Disability (Including 20 Percent For Traumatic Arthritis And 
20 Percent For Residuals Of 
A Shell Fragment Wound) Effective From July 7, 1959,
 Should Be Reversed On The Grounds Of CUE.

During a hearing held in February 2005, the veteran's 
attorney argued that the decision of August 1959 was 
erroneous because the veteran was not provided adequate 
notice of the decision.  

As was noted above, in a decision of August 1946, the RO 
assigned a 40 percent rating under Diagnostic Code 5270 for 
ankylosis ankle right, with limited motion and eversion and 
inversion impossible, residual of gunshot wound.  The 
disorder was rated as a single entity under a single 
diagnostic code.  

The veteran was afforded another VA examination in July 1959.  
The report shows that the veteran stated that his right ankle 
was stiff and that he had arthritis.  An X-ray revealed 
minimal spurring of the medial malleolar tip representing a 
minimal degenerative process.  

The Board finds that the subsequent decision of August 12, 
1959 rating action, which awarded separate evaluations for 
the service-connected right ankle disability (including 20 
percent for traumatic arthritis and 20 percent for residuals 
of a shell fragment wound) effective from July 7, 1959, was 
based on the correct facts as they were known at that time, 
and was in accordance with the existing law and regulations.  
The rating decision shows that the RO considered the findings 
contained in the VA examination of July 1959.  The RO 
assigned two separate 20 percent ratings to reflect the 
disabilities that had previously been rated as one entity.  
Significantly, however, the combined rating remained at 40 
percent.  Thus, the level of compensation remained the same.  
For this reason, notification procedures pertaining to 
reduction of compensation are not applicable.  The regulation 
then in effect, 38 C.F.R. 3.9(e) (1956), required that "a 
reduction of an award for a service-connected disability" 
will not be effected until written notice of reduction and an 
opportunity to respond had been given.  

Such notification requirements only apply where there is a 
reduction or discontinuance of an award.  In the present 
case, the veteran's overall combined disability rating, and 
his award, remained at the same level.  Thus, the notice 
provisions contained in 38 C.F.R. § 3.9 did not apply.  For 
the foregoing reason, the Board concludes that the decision 
of August 12, 1959 rating action, which awarded separate 
evaluations for the service-connected right ankle disability 
(including 20 percent for traumatic arthritis and 20 percent 
for residuals of a shell fragment wound) effective from July 
7, 1959, does not contain clear and unmistakable error.  

III.  Entitlement To An Effective Date Earlier Than May 20, 
2002 For The Grant Of A 30 Percent Rating For Degenerative 
Arthritis Of The Left Knee.

The veteran testified regarding his claim for an earlier 
effective date for increased compensation for degenerative 
arthritis of the left knee during a hearing held in February 
2005.  The veteran's attorney argued that the effective date 
should extend back to March 1998 when the veteran requested 
increased compensation.  

The Board has noted that on April 16, 1998 the RO received a 
statement in support of claim from the veteran (dated March 
10, 1998) in which he requested that he be afforded a medical 
examination to establish secondary service connection for a 
left leg condition.  The report of an examination conducted 
by the VA in July 1998 shows that the diagnoses included 
severe degenerative joint disease of the left knee presumably 
secondary to limping for many years.  Subsequently, in a 
rating decision of May 1999, the RO granted service 
connection for degenerative arthritis of the left knee 
secondary to the service-connected disability of the right 
ankle.  The RO assigned a 10 percent disability rating 
effective from April 16, 1998.  The veteran was notified of 
the decision and his appellate rights by letter in May 1999.  

Subsequently, in June 1999, the veteran submitted a statement 
in support of claim and an associated letter.  In a deferred 
rating of July 1999, the RO concluded that the veteran had 
requested a claim for increase.  The veteran was afforded 
another VA examination in August 1999.  Subsequently, in a 
rating decision of May 2000, the RO confirmed the 10 percent 
rating for the left knee disorder.  The veteran was notified 
of the decision in June 2000.  Later in June 2000, the RO 
received correspondence from the veteran and his 
representative indicating that he was in disagreement with 
the decision of June 2000 regarding (among other issues) the 
10 percent rating for the left knee disorder.  

The RO issued a statement of the case in July 2000 that 
addressed the rating for the left knee arthritis.  The cover 
letter advised the veteran "If you do decide to continue 
your appeal, you will need to file a formal appeal.  You can 
do that by completing and filing the enclosed VA Form 9, 
Appeal to Board of Veterans Appeals.  Please read the 
instructions that come with the VA Form 9 very carefully.  
They tell you what do and how much time you have to do it, if 
you want to continue your appeal."  

The RO subsequently received numerous VA medical treatment 
records dated from 1998 thought 2000, as well as some private 
medical treatment records.  Subsequently, in a rating 
decision of March 2001, the RO again confirmed the 10 percent 
rating for the left knee disorder.  A cover letter dated in 
March 2001 advised the veteran of the decision.  Enclosures 
included a VA Form 9.  The RO also issued a supplemental 
statement of the case the same month addressing the 
additional evidence that had been considered.  In the SSOC, 
the RO noted, "a VA Form 9 had not been received to perfect 
the veteran's appeal."  In a cover letter sent with the 
statement of the case it was noted, "If you have already 
filed a substantive appeal (VA Form 9) with respect to the 
issue(s) contained in the Supplemental Statement of the case, 
a response at this time is optional."  The veteran's 
attorney submitted a letter dated later in March 2001 in 
which he notified the VA that he was now representing the 
veteran and disagreeing with the March 2001 decision.  With 
respect to the evaluation of degenerative arthritis of the 
left knee rated as 10 percent disabling, he stated that the 
decision had been made without consideration of medical 
evidence that the veteran had submitted in September 1999.  

In a letter dated in November 2001, the RO advised the 
veteran that no appeal had been filed, and that the letter 
from his attorney dated in March 2001 was not accepted as a 
substantive appeal.  It was further stated that the appeal 
period had expired.  The veteran's attorney responded in 
November 2001 by stating that "Although you are correct that 
I did not file a formal appeal to the March 2, 2001, 
Statement of the case, that fact is irrelevant".  He 
asserted that he had filed a notice of disagreement with a 
rating decision of March 14, 2001, and that the veteran was 
owed a statement of the case with respect to that decision.  

In reviewing the arguments raised by the veteran's attorney, 
the Board initially notes that there was no decision of March 
14, 2001.  Rather, the RO prepared a rating decision on March 
2, 2001, and mailed the decision on March 14, 2002.  The 
March 2, 2001 decision and the evidence on which it was based 
were already the subject of a supplemental statement of the 
case that was also prepared on March 2, 2001.  No additional 
statement of the case or supplemental statement of the case 
was required.  

Nevertheless, the Board notes that the veteran had until May 
2, 2001 to submit his substantive appeal with respect to the 
rating assigned to the left knee disorder.  Significantly, 
the Board finds that the letter from the veteran's attorney 
received in April 2001 meets the criteria for a substantive 
appeal statement with respect to the knee rating.  A 
Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addresses several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues, or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should relate to specific items 
in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with a statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case that is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2004).

The letter from the veteran's attorney dated later in March 
2001 and received in April 2001 may be accepted in lieu of a 
substantive appeal statement (Form 9) as it contains specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  With 
respect to the evaluation of degenerative arthritis of the 
left knee rated as 10 percent disabling, he stated that the 
decision had been made without consideration of medical 
evidence that the veteran had submitted in September 1999.  
As noted in the regulation defining what constitutes a 
substantive appeal, the Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal.  Thus, the Board finds that the 
veteran continuously pursued his claim for a higher initial 
rating, and an effective date is not precluded by finality of 
the decision that assigned the initial rating.   

Nevertheless, the Board finds that an effective date for a 30 
percent rating is not warranted all the way back to the date 
of the claim for service connection for a left knee disorder 
as the degenerative arthritis of the left knee was not 
productive of instability or significant limitation of motion 
during the period from April 16, 1998, to April 16, 2002.  
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (2004).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The left knee disorder may be rated based on limitation of 
motion of the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004) provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004), a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the objective and competent medical 
evidence of record does not reflect the presence of 
limitation of motion of the left knee of sufficient severity 
to warrant a rating higher than 10 percent prior to April 16, 
2002.  The evidence shows that the left knee disorder did not 
result in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and had not limited 
extension by more than 10 degrees.  Such levels of limitation 
are not shown in any of the medical evidence from that period 
of time.  The veteran consistently had 90 degrees or more of 
flexion.  The report of a joints examination conducted by the 
VA in July 1998 shows that the veteran had severe 
degenerative arthritis of the left knee, but examination 
showed the range of motion was from zero to 110 degrees.  The 
report of a general medical examination conducted by the VA 
in August 1999 shows that the left knee had motion from zero 
to 110 degrees.  The evidence does not indicate that a higher 
rating is justified when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the initial rating 
of 10 percent adequately reflected the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  Accordingly, 
the criteria for a disability rating higher than 10 percent 
for a left knee disorder are not met during the period prior 
to April 16, 2002.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis that causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability that is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  However, the contemporaneous evidence 
shows that the disorder also has not resulted in instability 
or subluxation.  For example, the VA examinations in July 
1998 and August 1999 documented that there was no medial or 
lateral instability.  It was not noted objectively on either 
of the VA examination reports or in his treatment records.  
Accordingly, a separate rating for instability or subluxation 
of the left knee is not warranted.  

The earliest date as of which the criteria for a higher 
rating are met based on limitation of motion is April 16, 
2002.  On that date, an examination was performed by B. S., 
M.D., which showed the left knee lacked extension of 10 
degrees, and had other severe pain and impairment.  The 
requirements for an effective date of April 16, 2002, but no 
earlier, are met for the grant of a 30 percent rating for 
degenerative arthritis of the left knee.  

IV.  Entitlement To An Effective Date Earlier Than May 20, 
2002 For The Grant Of A 20 Percent Rating For Degenerative 
Joint Disease Of The Low Back.

The veteran testified regarding his claim for an earlier 
effective date for increased compensation for degenerative 
joint disease of the back during a hearing held in February 
2005.  The veteran's attorney argued that the effective date 
should extend back to when the veteran requested 
compensation.  

In a decision of March 2001, the RO granted service 
connection for degenerative joint disease of the low back and 
assigned an effective date of June 22, 1999.  The veteran 
filed a notice of disagreement with the 10 percent rating in 
a letter received in April 2001, and he has continuously 
pursued that claim since that date.

The Board finds that the degenerative joint disorder of the 
low back has been productive of moderate limitation of motion 
since June 22, 1999.  In this regard, the Board notes that 
the report of a general medical examination conducted in 
August 1999 shows that forward flexion was to only 70 
degrees, extension was limited to 10 degrees, and lateral 
bending was limited to 15 degrees.  The Board notes that 
normal ranges of motion are flexion to 90 degrees, extension 
to 30 degrees and lateral flexion to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2004).  Thus, the motion of the 
veteran's spine has been moderately limited since the 
approximate time of his claim.  Accordingly, the Board 
concludes that the requirements for an effective date of June 
22, 1999 for the grant of a 20 percent rating for 
degenerative joint disease of the low back are met.  


ORDER

1.  The decision of August 20, 1946 rating action, which 
reduced the evaluation for the service-connected residuals of 
a gunshot wound to the right ankle, from 50 percent to 40 
percent effective from October 14, 1946 does not contain 
clear and unmistakable error.  The appeal is denied.

2.  The decision of August 12, 1959 rating action, which 
awarded separate evaluations for the service-connected right 
ankle disability (including 20 percent for traumatic 
arthritis and 20 percent for residuals of a shell fragment 
wound) effective from July 7, 1959, does not contain clear 
and unmistakable error.  The appeal is denied.

3.  An effective date of April 16, 2002 for the grant of a 30 
percent rating for degenerative arthritis of the left knee is 
granted.

4.  An effective date of June 22, 1999, for the assignment of 
a 20 percent rating for degenerative joint disease of the low 
back is granted.



REMAND

The RO previously denied entitlement to an effective date 
earlier than May 20, 2002 for a total disability rating based 
on individual unemployability due to service connected 
disabilities on the basis that prior to that date the veteran 
did not have a single disability rated as 60 percent 
disabling or two or more disabilities with one rated as 40 
percent disabling and a combined rating of 70 percent.  
However, in light of the Board's allowance of earlier 
effective dates for higher ratings for the service-connected 
left knee disorder and the back disorder, the Board concludes 
that the claim for an earlier effective date for 
unemployability benefits must be readjudicated.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

The RO should readjudicate the 
appellant's claim for an earlier 
effective date for a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


